DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17 and 20-27 is/are rejected under 35 U.S.C. 103 as being obvious over Sakamoto (US 2011/0230058).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 
Sakamoto is directed to a composition for forming a resist underlayer film with reduced outgassing. Sakamoto discloses the underlayer is for high-energy radiation resists that are applied onto semiconductor substrates in a lithography process for producing semiconductor devices. (Abstract; Para, 0001). Sakamoto discloses the underlayer prevents reflection, static electrification and development defects, and suppresses outgassing during the exposure of the resist layers with high-energy radiation. (Abstract; Para, 0001). Sakamoto discloses the composition for forming an underlayer film of a high-energy radiation resist of the present invention includes a compound having the aromatic ring structure or the hetero ring structure and a solvent. (Para, 0028). Sakamoto discloses the composition may further include optional components such as a cross-linking compound, a cross-linking catalyst, an acid generator, and a surfactant. (Para, 0028). These disclosures teach and/or suggest the limitation of claim 1 where a substrate coating film forming composition comprises a compound (E) and solvent (F). 
Sakamato discloses the compound that comprises the film composition is a polymer or polymer precursor that includes a repeating unit selected from Formula(s) 1 to 4. (Para, 0014; Formula (1)- Formula (4)). Sakamato discloses and illustrates exemplary polymer or polymer precursors that may comprises the film composition which include the repeating unit structure of formula (4). (Para, 0059-0061; Formula 4-1 to 4-4). Sakamoto also discloses film composition synthesis examples 1 and 5 (Para, 0076, 0081). These disclosures and the polymer or polymer precursor examples teach and/or suggest the limitation of claim 1 wherein the compound ( E) has at least one partial structure selected from the partial structures (I) of Formulae (1-1 to (1-7) and wherein the partial structure also meets the requirements for R1, R1a, R3, R5a, R6a, R5, R2, 2a, R4, R6, Ra and Rb as recited in claim 1 and the limitation of claim 2. Moreover, in the example film composition synthesis (1) and (5) disclosed it is explained that the obtained polymer compound corresponds to Formulas (4-2) and (4-1). (Para, 0076; 0081). These disclosures teach and/or suggest the limitation of claims 3-7 and 9-10. Sakamoto also discloses the other components of the film forming composition which includes an acid compound, rheology control agent, surfactant and solvent. (Para, 0064-0067). 
Sakamoto also discloses a process of using the resist underlayer film composition in a process to fabricate a semiconductor device. Sakamoto discloses the composition for forming an underlayer film of a high-energy radiation resist of the present invention is applied to a semiconductor device substrate by a suitable coating method using a spinner, a coater, or the like, followed by baking the coated substrate, to form an underlayer film of a high-energy radiation resist. (Para, 0068). Sakamoto also discloses that before the formation of the resist underlayer film of the present invention on a semiconductor substrate, a planarization film or a gap filler layer may be formed. (Para, 0075). Sakamoto explains that for a semiconductor substrate having a large step or hole, the planarization film or the gap filler layer is preferably formed. (Para, 0075). These disclosures teach and/or suggest the limitation of claim 1 where the coating film is for a multi-level substrate and the limitation of claim 13. 
Sakamoto discloses the baking condition is determined by suitably selecting from a baking temperature ranging from 80C to 250C and a baking time ranging from 0.3 to 60 minutes. (Para, 0069). Sakamoto discloses preferably, the baking temperature is 130C to 250C with a baking time of 0.5 to 5 minutes. (Para, 0069). These disclosures teach and/or suggest the limitation of claim 20 where a method for producing a semiconductor device comprises a step of forming, on a multi-level semiconductor substrate, an underlayer film form the multi-level substrate coating film-forming composition according to claim 1. Sakamoto discloses that on the underlayer film of a high-energy radiation resist, a layer of a high-energy radiation resist such as an EUV resist is formed. (Para, 0070). Sakamoto discloses formation of the high-energy 
Sakamoto discloses next the semiconductor substrate coated with the resist is exposed through a predetermined mask using EUV rays (13.5 nm), electron beams, X-rays, or the like. (Para, 0072). Sakamoto discloses after the exposure, post exposure bake (PEB) may be carried out as necessary and the baking condition after the exposure is determined by suitably selecting from a heating temperature ranging from 70C to 150C and a heating time ranging from 0.3 to 10 minutes. (Para, 0072). Sakamoto discloses the substrate after the exposure is developed with a developer such as alkaline aqueous solutions including aqueous solutions of alkali metal hydroxides such as potassium hydroxide and sodium hydroxide; aqueous solutions of quaternary ammonium hydroxides such as tetramethylammonium hydroxide, tetraethylammonium hydroxide, and choline; and aqueous solutions of amines such as ethanolamine, propylamine, and ethylenediamine. (Para, 0073). Sakamoto explains the development condition is determined by suitably selecting from a development temperature ranging from 5C to 50C for a development time ranging from 10 to 300 seconds. (Para, 0073). These disclosures teach and/or suggest the limitation of claim 20 where the method comprises a step of irradiating the resist film with light or electron beams and developing the resist film to thereby form a resist pattern. 
Sakamoto discloses the resist underlayer film is removed and the semiconductor substrate is processed, using the photoresist pattern formed in this way as the protective film. (Para, 0074). Sakamoto explains the removal of the resist underlayer film is performed with a gas such as tetrafluoromethane, perfluorocyclobutane (C4F8), perfluoropropane (C3F8), trifluoromethane, carbon monoxide, argon, oxygen, nitrogen, sulfur hexafluoride, difluoromethane, nitrogen trifluoride, and chlorine trifluoride. (Para, 0075). These disclosures 
As discussed above, Sakamoto discloses that as part of the resist patterning process a planarization film or gap filler layer may be formed.  (Para, 0075). While Sakamoto discloses the layer may be formed before the resist underlayer film, one of ordinary skill in the art would reasonably ascertain that this gap filling layer may be formed over the underlayer film as well to planarize the substrate prior to forming the resist layer. These teachings and the explicit disclosures of Sakamoto as discussed above teach and/or suggest the method for producing a semiconductor device as recited in claim 24 as well as the limitation of claims 25-27. 
Allowable Subject Matter
Claims 8 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Sakamoto as discussed above fail to teach and/or suggest the limitation of claim 8 wherein the epoxy compound (C) having an unsaturated bond between carbon atoms is a glycidyl ester compound having an unsaturated bond between carbon atoms, a reaction product between epichlorohydrin and a phenolic hydroxy group-containing compound having an unsaturated bond between atoms, or a reaction product between epichlorohydrin and a phenolic hydroxy group-containing resin having an unsaturated bond between carbon atoms. The prior art fails to provide other relevant disclosures which cure the deficiency of Sakamoto to teach and/or suggest the limitation of claim 8. Therefore, claim includes allowable subject matter. 
In addition, while the disclosures of Sakamato do teach and/or suggest that the coated substrate does comprise a pattern on the surface, those disclosures still fall short of teaching and/or suggesting the limitation of claim 18 wherein the substrate has an open area (non-patterned area) and a patterned area of a DENCE (dense) and ISO (coarse), and the pattern has an aspect ratio of 0.1 to 10. Claim 19 depends directly from claim 18. The prior art fails to provide other relevant disclosures which cure the deficiency of Sakamoto to teach and/or suggest the limitation of claim 18. Therefore, claims 18 and 19 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.